Citation Nr: 1445383	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for pulmonary sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2014, the Veteran and her spouse testified before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the record.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the January 2014 Board hearing transcript and an October 2014 claim for unrelated issues, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In October 2014, the Veteran raised the issue of entitlement to service connection for diabetes mellitus type II and diabetic neuropathy as secondary to service-connected pulmonary sarcoidosis.  Such issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is service-connected for pulmonary sarcoidosis, evaluated as 30 percent disabling, effective February 18, 2010, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6846.  She claims that such disability is more severe than as reflected by the currently assigned rating.

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of her pulmonary sarcoidosis.  In this regard, the Board observes that she was last examined by VA in March 2013.  At that examination, the examiner found that the Veteran was asymptomatic with respect to her sarcoidosis.  However, at her January 2014 Board hearing, the Veteran testified that her sarcoidosis has increased in severity and she experiences shortness of breath, fever spikes, night sweats, and could not walk distances.  She also stated that she started taking Prednisone in March 2013.  Thus, the Board finds that a remand is necessary to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of her service-connected pulmonary sarcoidosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In this regard, the Board observes that the March 2013 VA examiner noted that the Veteran also had a diagnosis of mild reversible obstructive lung disease and used inhalers for her chronic obstructive pulmonary disease (COPD).  The examiner determined that such disease was most responsible for symptoms the Veteran treated with inhalers and not related to her sarcoidosis.  Therefore, in connection with the new examination, the examiner should again be requested to attempt to distinguish the manifestations of sarcoidosis from any other coexisting nonservice-connected respiratory or cardiovascular disability.  If such cannot be accomplished, the examiner should so indicate. 

The Board notes that the claims file includes treatment records from the Hampton, Virginia, VA Medical Center (VAMC) dated through January 2013.  As the Veteran receives ongoing treatment as she testified to seeing her primary care provider every 90 days and her pulmonary specialist every six weeks, there are possibly more recent VA medical records available.  Therefore, the AOJ should obtain from the Hampton VAMC all outstanding records of VA evaluation and/or treatment of the Veteran since January 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from federal facilities.  Additionally, the Veteran testified at her January 2014 hearing that, approximately a year and a half previously, she sought treatment from a private physician at Sentara.  Therefore, while on remand, the Veteran should be given an opportunity to submit, or authorize VA to obtain, such private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records of treatment of the Veteran, to include from the Hampton VAMC, dated since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request that the Veteran submit, or authorize VA to obtain, any outstanding private treatment records from Sentara.  If she completes the requisite authorization form, make at least two (2) attempts to obtain records her private physician at Sentara.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

3.  After all records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of her pulmonary sarcoidosis.  All indicated studies should be performed, to include a pulmonary function test (PFT).  The examiner should review the results of all testing prior to completion of the examination report.  

To the extent possible, the examiner should attempt to distinguish the manifestations of sarcoidosis from any other coexisting nonservice-connected respiratory or cardiovascular disability.  If such cannot be accomplished, the examiner should so indicate. 

The examiner should identify the nature and severity of all manifestations of the Veteran's pulmonary sarcoidosis.  The examiner should report whether the Veteran's sarcoidosis results in cor pulmonale or cardiac involvement with congestive heart failure, and whether such requires systemic high dose (therapeutic) corticosteroids for control, or chronic low dose (maintenance) or intermittent corticosteroids.  The examiner should discuss whether there is progressive pulmonary disease with fever, night sweats, and weight loss despite treatment. 

The examiner should also provide an opinion concerning the functional impact of the service-connected sarcoidosis on the Veteran's daily life and employability. 

All opinions expressed must be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


